Exhibit 10.1

$900,000,000

CROWN CASTLE INTERNATIONAL CORP.

9.00% SENIOR NOTES DUE 2015

UNDERWRITING AGREEMENT

 

 

 

 

 

 

January 22, 2009



--------------------------------------------------------------------------------

January 22, 2009

To the Managers named in Schedule I hereto

for the Underwriters named in Schedule II hereto

Ladies and Gentlemen:

Crown Castle International Corp., a Delaware corporation (the “Company”),
proposes to issue and sell to the several underwriters named in Schedule II
hereto (the “Underwriters”), for whom you are acting as managers (the
“Managers”), the principal amount of its debt securities identified in
Schedule I hereto (the “Notes”), to be issued under the indenture specified in
Schedule I hereto (the “Indenture”) between the Company and the Trustee
identified in such Schedule (the “Trustee”). If the firm or firms listed in
Schedule II hereto include only the Managers listed in Schedule I hereto, then
the terms “Underwriters” and “Managers” as used herein shall each be deemed to
refer to such firm or firms.

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, including a prospectus, (the file number
of which is set forth in Schedule I hereto) on Form S-3, relating to securities
(the “Shelf Securities”), including the Notes, to be issued from time to time by
the Company. The registration statement as amended to the date of this
Agreement, including the information (if any) deemed to be part of the
registration statement at the time of effectiveness pursuant to Rule 430A or
Rule 430B under the Securities Act of 1933, as amended (the “Securities Act”),
is hereinafter referred to as the “Registration Statement,” and the related
prospectus covering the Shelf Securities dated January 16, 2009, in the form
first used to confirm sales of the Notes (or in the form first made available to
the Underwriters by the Company to meet requests of purchasers pursuant to Rule
173 under the Securities Act) is hereinafter referred to as the “Basic
Prospectus.” The Basic Prospectus, as supplemented by the prospectus supplement
specifically relating to the Notes in the form first used to confirm sales of
the Notes (or in the form first made available to the Underwriters by the
Company to meet requests of purchasers pursuant to Rule 173 under the Securities
Act) is hereinafter referred to as the “Prospectus,” and the term “preliminary
prospectus” means any preliminary form of the Prospectus. For purposes of this
Agreement, “free writing prospectus” has the meaning set forth in Rule 405 under
the Securities Act, “Time of Sale Prospectus” means the preliminary prospectus
together with the free writing prospectuses, if any, each identified in Schedule
I hereto, and “broadly available road show” means a “bona fide electronic road
show” as defined in Rule 433(h)(5) under the Securities Act that has been made
available without restriction to any person. As used herein, the terms
“Registration Statement,” “Basic Prospectus,” “preliminary prospectus,” “Time of
Sale



--------------------------------------------------------------------------------

Prospectus” and “Prospectus” shall include the documents, if any, incorporated
by reference therein. The terms “supplement,” “amendment,” and “amend” as used
herein with respect to the Registration Statement, the Basic Prospectus, the
Time of Sale Prospectus, any preliminary prospectus or free writing prospectus
shall include all documents subsequently filed by the Company with the
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), that are deemed to be incorporated by reference therein.

1. Representations and Warranties of the Company. The Company represents and
warrants to and agrees with each of the Underwriters that:

(a) The Registration Statement has become effective; no stop order suspending
the effectiveness of the Registration Statement is in effect, and no proceedings
for such purpose are pending before or, to the knowledge of the Company,
threatened by the Commission. The Registration Statement is an automatic shelf
registration statement as defined in Rule 405 under the Securities Act and the
Company is a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act) eligible to use the Registration Statement as an automatic shelf
registration statement and the Company has not received notice that the
Commission objects to the use of the Registration Statement as an automatic
shelf registration statement.

(b) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Time of Sale Prospectus or the Prospectus
complied or will comply when so filed in all material respects with the Exchange
Act and the applicable rules and regulations of the Commission thereunder,
(ii) each part of the Registration Statement, when such part became effective,
did not contain, and each such part, as amended or supplemented, if applicable,
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (iii) the Registration Statement does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(iv) the Registration Statement, as of the date hereof complies, and the
Prospectus, as of its date will comply, and the Registration Statement and the
Prospectus, as amended or supplemented, if applicable, will comply, as of the
Closing Date, in all material respects with the Securities Act and the
applicable rules and regulations of the Commission thereunder, (v) the Time of
Sale Prospectus does not, and at the time of each sale of the Notes in
connection with the offering when the Prospectus is not yet available to
prospective purchasers and at the Closing Date (as defined in Section 5), the
Time of Sale Prospectus, as then amended or supplemented by the Company, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made,

 

2



--------------------------------------------------------------------------------

not misleading, (vi) each broadly available road show, if any, when considered
together with the Time of Sale Prospectus, does not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (vii) the Prospectus as of its date will not contain
and, as amended or supplemented, if applicable, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this paragraph do not apply to (A) statements or omissions in the
Registration Statement, the Time of Sale Prospectus or the Prospectus based upon
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Managers expressly for use therein or (B) that part
of the Registration Statement that constitutes the Statement of Eligibility
(Form T-1) under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), of the Trustee.

(c) The Company is not an “ineligible issuer” in connection with the offering
pursuant to Rules 164, 405 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder. Each free writing prospectus that the
Company has filed, or is required to file, in connection with the offering of
Notes pursuant to Rule 433(d) under the Securities Act or that was prepared by
or on behalf of or used or referred to by the Company complies or will comply in
all material respects with the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder. Except for the
free writing prospectuses, if any, identified in Schedule I hereto forming part
of the Time of Sale Prospectus, and electronic road shows, if any, each
furnished to you before first use, the Company has not prepared, used or
referred to, and will not, without your prior consent, prepare, use or refer to,
any free writing prospectus.

(d) Neither the Company nor any of its subsidiaries has sustained, since the
date of the latest audited financial statements incorporated by reference into
the Registration Statement, the Time of Sale Prospectus or the Prospectus, any
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Time of Sale Prospectus and the Prospectus or as would not
reasonably be expected, in the aggregate, to result in a Material Adverse Effect
(as defined below); and, since the respective dates as of which information is
given in the Time of Sale Prospectus and the Prospectus, there has not been any
change in the capital stock or long-term debt of the Company or any of its
subsidiaries or any material adverse change, or any development involving a

 

3



--------------------------------------------------------------------------------

prospective material adverse change, except such as are described in the Time of
Sale Prospectus and the Prospectus or such as would not be reasonably expected,
in the aggregate, to result in a material adverse effect on the condition
(financial or other), business, properties or results of operations of the
Company and the Material Subsidiaries (as defined in Section 1(g)), taken as a
whole (a “Material Adverse Effect”).

(e) The Company and each of its subsidiaries have good and marketable title to
all real property and good and marketable title to all personal property owned
by them, in each case free and clear of all liens, encumbrances and defects
except such as are described in the Time of Sale Prospectus and the Prospectus
or would not reasonably be expected, in the aggregate, to have a Material
Adverse Effect; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as would not be reasonably expected, in
the aggregate, to result in a Material Adverse Effect.

(f) The Company is a corporation duly incorporated and validly existing and in
good standing under the laws of the State of Delaware with all requisite
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Time of Sale Prospectus and the
Prospectus, and is duly registered and qualified to conduct its business and is
in good standing in each jurisdiction or place where the nature of its
properties or the conduct of its business requires such registration or
qualification, except where the failure so to register or qualify or to be in
good standing would not have a Material Adverse Effect; and each Material
Subsidiary of the Company has been duly incorporated or formed, as the case may
be, and is validly existing as a corporation, limited partnership, limited
liability company or other legal entity in good standing or the equivalent under
the laws of its jurisdiction of incorporation or formation, as the case may be.

(g) Each subsidiary of the Company that constitutes a “significant subsidiary,”
as such term is defined in Rule 405 of the rules and regulations under the
Securities Act, is included in the list of subsidiaries of the Company set forth
on Schedule III hereto (each such subsidiary listed on Schedule III hereto, a
“Material Subsidiary” and, collectively, the “Material Subsidiaries”).

(h) The Notes have been duly authorized by the Company and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Underwriters in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws affecting
creditors’ rights generally and equitable principles of general applicability,
and will be entitled to the benefits of the Indenture pursuant to which such
Notes are to be issued.

 

4



--------------------------------------------------------------------------------

(i) The Indenture has been duly authorized by the Company, and when executed and
delivered by the Company (assuming due authorization, execution and delivery by
the Trustee) will constitute a valid and binding agreement of the Company,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
other similar laws affecting creditors’ rights generally and equitable
principles of general applicability; on the Closing Date, the Indenture will
conform in all material respects to the requirements of, and has been duly
qualified under, the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.

(j) No “nationally recognized statistical rating organization” (as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act) (i) has imposed
(or has informed the Company that it is considering imposing) any condition
(financial or otherwise) on the Company or any of its subsidiaries relating to
any rating assigned to the Company or any such subsidiary or to any securities
of the Company or any such subsidiary, or (ii) has indicated to the Company or
any of its subsidiaries that it is considering (A) the downgrading, suspension,
or withdrawal of, or any review for a possible change that does not indicate the
direction of the possible change in, any rating so assigned, or (B) any change
in the outlook for any rating of the Company or any of its subsidiaries or any
securities of the Company or any such subsidiary.

(k) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indenture and the Notes
will not conflict with or result in a breach or violation of any of the terms or
provisions of or, with the giving of notice or the lapse of time or both,
constitute a default under, (A) any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (B) the provisions of the charter, by-laws or other
constitutive documents of the Company or any of its subsidiaries or (C) any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties or assets except in the cases of clause (A) or (C), such
breaches, violations or defaults that in the aggregate would not have a Material
Adverse Effect; and no consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the performance by the Company of its obligations under, this
Agreement, the

 

5



--------------------------------------------------------------------------------

Indenture and the Notes, except where the failure to obtain or make such
consents, approvals, authorizations, registrations or qualifications would not,
individually or in the aggregate, have a Material Adverse Effect.

(l) Neither the Company nor any of its subsidiaries (A) is in violation of its
charter, by-laws or other constitutive documents, (B) is in default and no event
has occurred which, with notice or lapse of time or both, would constitute such
a default, in the due performance or observance of any term, covenant or
condition contained in any material indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets is subject or (C) is in
violation of any law, ordinance, governmental rule, regulation or court decree
to which it or its property or assets may be subject or has failed to obtain any
material license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except for, in the cases of clause (B) or (C), such
defaults, violations or failures to obtain that in the aggregate would not have
a Material Adverse Effect.

(m) The statements contained in (A) the Time of Sale Prospectus and the
Prospectus under the captions “Description of Notes” and “Material United States
Federal Income Tax Consequences” and (B) the Prospectus under the caption
“Underwriting,” insofar as they are descriptions of contracts, agreements or
other legal documents, or refer to statements of law or legal conclusions, are
accurate in all material respects and present fairly the information purported
to be described therein.

(n) Other than as set forth in the Time of Sale Prospectus and the Prospectus,
there are no legal or governmental proceedings pending to which the Company or
any of its subsidiaries is a party or of which any property of the Company or
any of its subsidiaries is the subject which, if determined adversely to the
Company or any of its subsidiaries, would individually or in the aggregate have
a Material Adverse Effect; and, to the best of the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.

(o) Each preliminary prospectus filed as part of the registration statement as
originally filed or as part of any amendment thereto, or filed pursuant to
Rule 424 under the Securities Act, complied when so filed in all material
respects with the Securities Act and the applicable rules and regulations of the
Commission thereunder.

(p) The Company is not, and after giving effect to the offering and sale of the
Notes and the application of the proceeds thereof as described in the Prospectus
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

 

6



--------------------------------------------------------------------------------

(q) There has been no storage, disposal, generation, manufacture, refinement,
transportation, handling or treatment of toxic wastes, medical wastes, hazardous
wastes or hazardous substances by the Company or any of its subsidiaries (or, to
the knowledge of the Company, any of their predecessors in interest) at, upon or
from any of the property now or previously owned or leased by the Company or any
of its subsidiaries in violation of any applicable law, ordinance, rule,
regulation, order, judgment, decree or permit or which would require remedial
action under any applicable law, ordinance, rule, regulation, order, judgment,
decree or permit, except for any violation or remedial action which would not
have, or could not be reasonably likely to have, singularly or in the aggregate,
a Material Adverse Effect; there has been no material spill, discharge, leak,
emission, injection, escape, dumping or release of any kind onto such property
or into the environment surrounding such property of any toxic wastes, medical
wastes, solid wastes, hazardous wastes or hazardous substances due to or caused
by the Company or any of its subsidiaries or with respect to which the Company
or any of its subsidiaries has knowledge, except for any such spill, discharge,
leak, emission, injection, escape, dumping or release which would not have or
would not be reasonably likely to have, singularly or in the aggregate, a
Material Adverse Effect; and the terms “hazardous wastes,” “toxic wastes,”
“hazardous substances” and “medical wastes” shall have the meanings specified in
any applicable local, state, federal and foreign laws or regulations with
respect to environmental protection.

(r) KPMG LLP, who have certified certain financial statements of the Company and
its subsidiaries, are independent public accountants as required by the
Securities Act and the rules and regulations of the Commission thereunder.

(s) The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to otherwise perform its obligations under this
Agreement. This Agreement has been duly authorized, executed and delivered by
the Company.

(t) The Company’s consolidated historical financial statements, together with
the related notes thereto, included in the Form 10-K and Form 10-Q which are
incorporated into the Time of Sale Prospectus and the Prospectus, comply as to
form in all material respects with the applicable requirements of Regulation S-X
under the Securities Act. Such historical financial statements fairly present
the financial position of the Company at the respective dates indicated and the
results of operations and cash flows for the respective periods indicated, in
each case in accordance with generally accepted accounting principles
consistently applied throughout such periods. The other financial and
statistical information and data incorporated or included in the Registration
Statement, the Time of Sale Prospectus and the Prospectus are, in all material
respects, fairly presented and prepared on a basis consistent with the financial
statements and the books and records of the Company.

 

7



--------------------------------------------------------------------------------

(u) The Company and each of the Material Subsidiaries has such permits,
licenses, franchises, registrations and other approvals or authorizations of any
governmental or regulatory authority (“Permits”), including, without limitation,
any permits required by the Federal Communications Commission (“FCC”) or the
Federal Aviation Administration (“FAA”), as are necessary under applicable law
to own their respective properties and to conduct their respective businesses in
the manner described in the Time of Sale Prospectus and the Prospectus, except
to the extent that the failure to have such Permits would not have a Material
Adverse Effect. The Company and the Material Subsidiaries have fulfilled and
performed, in all material respects, all their respective obligations with
respect to the Permits, and no event has occurred which allows, or after notice
or lapse of time would allow, revocation or termination thereof or results in
any other impairment of the rights of, or imposition of a penalty on, the holder
of any such Permit, subject in each case to such qualification as may be set
forth in the Time of Sale Prospectus and the Prospectus and except to the extent
that any such revocation, termination, impairment or penalty would not have a
Material Adverse Effect. Except as described in the Time of Sale Prospectus and
the Prospectus, none of the Permits contains any restriction that has not
previously been satisfied and that is materially burdensome to the Company or
any of the Material Subsidiaries.

(v) For each existing tower of the Company not yet registered with the FCC where
registration will be required, the FCC’s grant of an application for
registration of such tower will not have a significant environmental effect as
defined under Section 1.1307(a) or (b) of the FCC’s rules.

(w) The consummation of the transactions contemplated by this Agreement, the
Indenture and the Notes shall not cause any third party to have any rights of
first refusal with respect to the acquisition of towers of the Company or any of
its subsidiaries under any agreement filed as an exhibit to any document
incorporated by reference in the Prospectus (the “Material Agreements”) that has
not already been described in the Time of Sale Prospectus and the Prospectus as
to which the Company and any of the Material Subsidiaries or any of their
property or assets may be subject.

(x) The Company and each of the Material Subsidiaries owns or possesses all
patents, trademarks, trademark registrations, service marks, service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets and
rights described in the Time of Sale Prospectus and the Prospectus as being
owned by any of them or necessary for the conduct of their respective
businesses, and neither the Company nor any of the Material Subsidiaries is
aware of any

 

8



--------------------------------------------------------------------------------

claim to the contrary or any challenge by any other person to the rights of the
Company or any of the Material Subsidiaries with respect to such rights that, if
determined adversely to the Company or any such Material Subsidiary, would
individually or in the aggregate have a Material Adverse Effect.

(y) Neither the Company nor any of its subsidiaries is involved in any strike,
job action or labor dispute with any group of employees, and, to the knowledge
of the Company and its subsidiaries, no such action or dispute is threatened.

(z) The Company and each of its subsidiaries are in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company would have any liability; the Company has not incurred and
does not expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

(aa) The Company and each of its subsidiaries have filed all federal, state and
local income and franchise tax returns required to be filed through the date
hereof and have paid all taxes due thereon to the extent due and payable, except
to the extent it is currently being contested in good faith, and no tax
deficiency has been determined adversely to the Company or any of its
subsidiaries nor does the Company or any of its subsidiaries have any knowledge
of any tax deficiency, except where such failure to file such tax return or such
tax deficiency (if determined adversely to the Company or any of its
subsidiaries) would not have a Material Adverse Effect.

(bb) The Company (i) makes and keeps accurate books and records and
(ii) maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s authorization, (B) transactions are recorded as necessary to permit
preparation of its financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets, (C) access to
its financial assets is permitted only in accordance with management’s general
or specific authorization and (D) the reported accountability for its assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

 

9



--------------------------------------------------------------------------------

(cc) The Company and each of the Material Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as is adequate for the conduct
of its businesses and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.

(dd) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 and 15d-14 under the Exchange
Act); such disclosure controls and procedures are designed to ensure that
material information relating to the Company, including its consolidated
subsidiaries, is made known to the Company’s Chief Executive Officer and its
Chief Financial Officer by others within those entities, and such disclosure
controls and procedures are effective to perform the functions for which they
were established; the Company’s auditors and the Audit Committee of the Board of
Directors have been advised of: (A) any significant deficiencies in the design
or operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize, and report financial data; and (B) any
fraud, whether or not material, that involves management or other employees who
have a role in the Company’s internal controls; any material weaknesses in
internal controls have been identified for the Company’s auditors; and since the
date of the most recent evaluation of such disclosure controls and procedures,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls, including any corrective
actions with regard to significant deficiencies and material weaknesses.

(ee) There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with the
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith.

(ff) Neither the Company or any of its subsidiaries, nor, to the knowledge of
the Company, any director, officer, agent, employee or other person associated
with or acting on behalf of the Company or any of its subsidiaries, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977; or (iv) made any
bribe, rebate, payoff, influence payment, kickback or other unlawful payment.

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Underwriters, and each Underwriter, upon the basis of the
representations and warranties herein contained, but subject to the conditions

 

10



--------------------------------------------------------------------------------

hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amounts of Notes set forth in Schedule II
hereto opposite its name at the “Purchase Price” set forth in Schedule I hereto.

3. Public Offering. You have advised the Company that the Underwriters propose
to make a public offering of their respective portions of the Notes as soon
after the Registration Statement and this Agreement have become effective as in
your judgment is advisable. You have further advised the Company that the Notes
are to be offered to the public upon the terms set forth in the Prospectus.

4. Payment and Delivery. Payment for the Notes shall be made to the Company in
Federal or other funds immediately available in New York City on the closing
date and time set forth in Schedule I hereto, or at such other time on the same
or such other date, not later than the fifth business day thereafter, as may be
designated in writing by you. The time and date of such payment are hereinafter
referred to as the “Closing Date.”

Payment for the Notes shall be made against delivery to you on the Closing Date
for the respective accounts of the several Underwriters of the Notes registered
in such names and in such denominations as you shall request in writing not
later than one full business day prior to the Closing Date, with any transfer
taxes payable in connection with the transfer of the Notes to the Underwriters
duly paid.

5. Conditions to the Underwriters’ Obligations. The several obligations of the
Underwriters are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the securities of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization,” as
such term is defined for purposes of Rule 436(g)(2) under the Securities Act;
and

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Prospectus as of the date of this
Agreement that, in your judgment, is material and adverse and that makes it, in
your judgment, impracticable to market the Notes on the terms and in the manner
contemplated in the Time of Sale Prospectus.

 

11



--------------------------------------------------------------------------------

(b) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 5(a)(i) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Underwriters shall have received on the Closing Date an opinion of
Cravath, Swaine & Moore LLP, outside counsel for the Company, dated the Closing
Date, in form and substance reasonably acceptable to the Underwriters.

(d) The Underwriters shall have received on the Closing Date an opinion of E.
Blake Hawk, general counsel to the Company, dated the Closing Date, in form and
substance reasonably acceptable to the Underwriters.

(e) The Underwriters shall have received on the Closing Date an opinion of
Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Underwriters, dated
the Closing Date, in form and substance reasonably acceptable to the
Underwriters.

(f) The Underwriters shall have received, on each of the date hereof and the
Closing Date, a letter dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Underwriters, from KPMG LLP,
independent public accountants, containing statements and information of the
type ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in the Time of Sale Prospectus and the Prospectus; provided that the letter
delivered on the Closing Date shall use a “cut-off date” not earlier than the
date hereof.

(g) On or prior to the Closing Date, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.

 

12



--------------------------------------------------------------------------------

6. Covenants of the Company. The Company covenants with each Underwriter as
follows:

(a) To furnish to you, without charge, a signed copy of the Registration
Statement (including exhibits thereto and documents incorporated by reference
therein) and to deliver to each of the Underwriters during the period mentioned
in Section 6(e) or 6(f) below, as many copies of the Time of Sale Prospectus,
the Prospectus, any documents incorporated by reference therein and any
supplements and amendments thereto or to the Registration Statement as you may
reasonably request.

(b) Prior to the completion of this offering, before amending or supplementing
the Registration Statement, the Time of Sale Prospectus or the Prospectus, to
furnish to you a copy of each such proposed amendment or supplement and not to
file any such proposed amendment or supplement to which you reasonably object
promptly after receipt thereof, and to file with the Commission within the
applicable period specified in Rule 424(b) under the Securities Act any
prospectus required to be filed pursuant to such Rule.

(c) To furnish to you a copy of each proposed free writing prospectus to be
prepared by or on behalf of, used by, or referred to by the Company and not to
use or refer to any proposed free writing prospectus to which you reasonably
object, provided that, if in the reasonable opinion of counsel for the Company,
any such amendment or supplement shall be required by law or regulation to be
used, that the Company shall be permitted to file such amendment or supplement
after taking into account such comments as you may reasonably make on the
content, form or other aspects of such amendment or supplement.

(d) Not to take any action that would result in an Underwriter being required to
file with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of the Underwriter that the
Underwriter otherwise would not have been required to file thereunder.

(e) If the Time of Sale Prospectus is being used to solicit offers to buy the
Notes at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the reasonable opinion of counsel for the
Company, it is necessary to amend or supplement the Time of Sale Prospectus to
comply with applicable law, forthwith to prepare, file with the Commission and
furnish, at its own expense, to the Underwriters and to the dealers (whose names
and addresses you will furnish to the Company) to which Notes may have been sold
by you on

 

13



--------------------------------------------------------------------------------

behalf of the Underwriters, either amendments or supplements to the Time of Sale
Prospectus so that the statements in the Time of Sale Prospectus as so amended
or supplemented will not, in the light of the circumstances when the Time of
Sale Prospectus is delivered to a prospective purchaser, be misleading or so
that the Time of Sale Prospectus, as amended or supplemented, will no longer
conflict with the Registration Statement, or so that the Time of Sale
Prospectus, as amended or supplemented, will comply with applicable law.

(f) If, during such period after the first date of the public offering of the
Notes as in the reasonable opinion of counsel for the Underwriters the
Prospectus (or in lieu thereof the notice referred to in Rule 173(a) of the
Securities Act) is required by law to be delivered in connection with sales by
an Underwriter or dealer, any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Prospectus in order to make
the statements therein, in the light of the circumstances when the Prospectus
(or in lieu thereof the notice referred to in Rule 173(a) of the Securities Act)
is delivered to a purchaser, not misleading, or if, in the reasonable opinion of
counsel for the Underwriters, it is necessary to amend or supplement the
Prospectus to comply with applicable law, forthwith to prepare, file with the
Commission and furnish, at its own expense, to the Underwriters and to the
dealers (whose names and addresses you will furnish to the Company) to which
Notes may have been sold by you on behalf of the Underwriters and to any other
dealers upon request, either amendments or supplements to the Prospectus so that
the statements in the Prospectus as so amended or supplemented will not, in the
light of the circumstances when the Prospectus (or in lieu thereof the notice
referred to in Rule 173(a) of the Securities Act) is delivered to a purchaser,
be misleading or so that the Prospectus, as amended or supplemented, will comply
with applicable law.

(g) To endeavor to qualify the Notes for offer and sale under the securities or
Blue Sky laws of such jurisdictions as you shall reasonably request; provided
that the Company shall not be required to (i) qualify as a foreign corporation
or other entity or as a dealer in securities in any such jurisdiction where it
would not otherwise be required to so qualify, (ii) file any general consent to
service of process in any such jurisdiction or (iii) subject itself to taxation
in any such jurisdiction if it is not otherwise so subject.

(h) The Company will apply the net proceeds from the sale of the Notes as
described in each of the Time of Sale Prospectus and the Final Prospectus under
the heading “Use of Proceeds.”

(i) To make generally available to the Company’s security holders and to you as
soon as practicable an earning statement covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and the rules and regulations of the Commission
thereunder.

 

14



--------------------------------------------------------------------------------

(j) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all reasonable expenses incident to the performance of its
obligations under this Agreement, including: (i) the fees, disbursements and
expenses of the Company’s counsel and the Company’s accountants in connection
with the registration and delivery of the Notes under the Securities Act and all
other fees or expenses in connection with the preparation and filing of the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
the Prospectus, any free writing prospectus prepared by or on behalf of, used
by, or referred to by the Company and amendments and supplements to any of the
foregoing, including the filing fees payable to the Commission relating to the
Notes (within the time required by Rule 456 (b)(1), if applicable), all printing
costs associated therewith, and the mailing and delivering of copies thereof to
the Underwriters and dealers, in the quantities hereinabove specified, (ii) all
costs and expenses related to the transfer and delivery of the Notes to the
Underwriters, including any transfer or other taxes payable thereon, (iii) the
cost of printing or producing any Blue Sky or legal investment memorandum in
connection with the offer and sale of the Notes under state securities laws and
all expenses in connection with the qualification of the Notes for offer and
sale under state securities laws as provided in Section 6(g) hereof, including
filing fees and the reasonable fees and disbursements of counsel for the
Underwriters in connection with such qualification and in connection with the
Blue Sky or legal investment memorandum, (iv) all filing fees and the reasonable
fees and disbursements of counsel to the Underwriters incurred in connection
with the review and qualification of the offering of the Notes by the National
Association of Securities Dealers, Inc., (v) any fees charged by the rating
agencies for the rating of the Notes, (vi) the cost of the preparation, issuance
and delivery of the Notes, (vii) the costs and charges of any trustee, transfer
agent, registrar or depositary, (viii) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Notes, including, without limitation,
expenses associated with the preparation or dissemination of any electronic road
show, expenses associated with the production of road show slides and graphics,
fees and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (ix) the document production charges and expenses associated with printing
this Agreement, (x) all expenses in connection with any offer and sale of the
Notes outside of the United States, including filing fees and the reasonable
fees and disbursements of counsel for the Underwriters in connection with offers
and sales outside of the United States and (xi) all other

 

15



--------------------------------------------------------------------------------

costs and expenses incident to the performance of the obligations of the Company
hereunder for which provision is not otherwise made in this Section. It is
understood, however, that except as provided in this Section, Section 8 entitled
“Indemnity and Contribution,” and the last paragraph of Section 10 below, the
Underwriters will pay all of their costs and expenses, including fees and
disbursements of their counsel, transfer taxes payable on resale of any of the
Notes by them and any advertising expenses connected with any offers they may
make.

(k) If the third anniversary of the initial effective date of the Registration
Statement occurs before all the Notes have been sold by the Underwriters, prior
to the third anniversary to file a new shelf registration statement and to take
any other action necessary to permit the public offering of the Notes to
continue without interruption; references herein to the Registration Statement
shall include the new registration statement declared effective by the
Commission.

(l) During the period beginning on the date hereof and continuing to and
including the Closing Date, not to offer, sell, contract to sell or otherwise
dispose of any debt securities of the Company or warrants to purchase or
otherwise acquire debt securities of the Company substantially similar to the
Notes (other than (i) the Notes, (ii) commercial paper issued in the ordinary
course of business or (iii) securities or warrants permitted with the prior
written consent of the Managers identified in Schedule I with the authorization
to release this lock-up on behalf of the Underwriters).

(m) To prepare a final term sheet relating to the offering of the Notes,
containing only information that describes the final terms of the Notes or the
offering in a form consented to by the Managers, and to file such final term
sheet within the period required by Rule 433(d)(5)(ii) under the Securities Act
following the date the final terms have been established for the offering of the
Notes.

7. Covenants of the Underwriters. Each Underwriter severally covenants with the
Company not to take any action that would result in the Company being required
to file with the Commission under Rule 433(d) a free writing prospectus prepared
by or on behalf of such Underwriter that otherwise would not be required to be
filed by the Company thereunder, but for the action of the Underwriter.

8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls any Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act and each affiliate of any Underwriter within the meaning of
Rule 405 under the Securities Act from and against any and all losses,

 

16



--------------------------------------------------------------------------------

claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) caused by any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
amendment thereof, any preliminary prospectus, the Time of Sale Prospectus, any
issuer free writing prospectus as defined in Rule 433(h) under the Securities
Act, any Company information that the Company has filed, or is required to file,
pursuant to Rule 433(d) under the Securities Act or the Prospectus or any
amendment or supplement thereto, or caused by any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, except insofar as such losses,
claims, damages or liabilities are caused by any such untrue statement or
omission or alleged untrue statement or omission based upon information relating
to any Underwriter furnished to the Company in writing by such Underwriter
through you expressly for use therein, it being understood and agreed that only
such information furnished by the Underwriters consists of the information
described in clause (b) below.

(b) Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless the Company, the directors of the Company, the officers of the Company
who sign the Registration Statement and each person, if any, who controls the
Company within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act from and against any and all losses, claims,
damages and liabilities (including, without limitation, any legal or other
expenses reasonably incurred in connection with defending or investigating any
such action or claim) caused by any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or any amendment
thereof, any preliminary prospectus, the Time of Sale Prospectus, any issuer
free writing prospectus as defined in Rule 433(h) under the Securities Act, any
Company information that the Company has filed, or is required to file, pursuant
to Rule 433(d) of the Securities Act, or the Prospectus (as amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto), or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only with reference to information relating to such
Underwriter furnished to the Company in writing by such Underwriter through you
expressly for use in the Registration Statement, any preliminary prospectus, the
Time of Sale Prospectus, any issuer free writing prospectus or the Prospectus or
any amendment or supplement thereto, it being understood and agreed that the
only such information furnished by any Underwriter consists of the information
in the fourth, sixth, seventh, eighth and ninth paragraphs of the Underwriting
section in the preliminary prospectus and the Prospectus.

 

17



--------------------------------------------------------------------------------

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for (i) the fees and expenses of more than one separate firm (in
addition to one local counsel in each jurisdiction) for all Underwriters and all
persons, if any, who control any Underwriter within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act or who are
affiliates of any Underwriter within the meaning of Rule 405 under the
Securities Act and (ii) the fees and expenses of more than one separate firm (in
addition to one local counsel in each jurisdiction) for the Company, its
directors, its officers who sign the Registration Statement and each person, if
any, who controls the Company within the meaning of either such Section, and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Underwriters and such control persons and
affiliates of any Underwriters, such firm shall be designated in writing by
Morgan Stanley & Co. Incorporated. In the case of any such separate firm for the
Company, and such directors, officers and control persons of the Company, such
firm shall be designated in writing by the Company. The indemnifying party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
(i) such settlement includes an unconditional release of such indemnified party
from all liability on claims that are the subject matter of such proceeding and
(ii) does not include a statement as to, or an admission of, fault, culpability
or a failure to act by or on behalf of an indemnified party.

 

18



--------------------------------------------------------------------------------

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Underwriters on the other hand from the offering of the Notes
or (ii) if the allocation provided by clause 8(d)(i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause 8(d)(i) above but also the relative
fault of the Company on the one hand and of the Underwriters on the other hand
in connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriters on the other hand in connection with the offering of the
Notes shall be deemed to be in the same respective proportions as the net
proceeds from the offering of the Notes (before deducting expenses) received by
the Company and the total underwriting discounts and commissions received by the
Underwriters bear to the aggregate initial public offering price of the Notes as
set forth in the Prospectus. The relative fault of the Company on the one hand
and the Underwriters on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Underwriters and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Underwriters’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amounts of Notes they have purchased hereunder, and not
joint.

(e) The Company and the Underwriters agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at

 

19



--------------------------------------------------------------------------------

which the Notes underwritten by it and distributed to the public were offered to
the public exceeds the amount of any damages that such Underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The remedies provided for in this Section 8 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified party at law or in equity.

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Underwriter, any person controlling any Underwriter or any
affiliate of any Underwriter or by or on behalf of the Company, its officers or
directors or any person controlling the Company and (iii) acceptance of and
payment for any of the Notes.

9. Termination. The Underwriters may terminate this Agreement by notice given by
you to the Company, if after the execution and delivery of this Agreement and
prior to the Closing Date (i) trading generally shall have been suspended or
materially limited on, or by, as the case may be, any of the New York Stock
Exchange or the NASDAQ Global Market, (ii) trading of any securities of the
Company shall have been suspended on any exchange or in any over-the-counter
market, (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iv) any moratorium
on commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in your judgment, is material and adverse and which, singly or together with any
other event specified in this clause (v), makes it, in your judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Notes on the terms and in the manner contemplated in the Time of Sale Prospectus
or the Prospectus.

10. Effectiveness; Defaulting Underwriters. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, any one or more of the Underwriters shall fail or
refuse to purchase Notes that it has or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Notes which such defaulting
Underwriter or Underwriters agreed but failed or refused to purchase is not more
than one-tenth of the aggregate principal amount of the Notes to be purchased on

 

20



--------------------------------------------------------------------------------

such date, the other Underwriters shall be obligated severally in the
proportions that the principal amount of Notes set forth opposite their
respective names in Schedule II bears to the aggregate principal amount of Notes
set forth opposite the names of all such non-defaulting Underwriters, or in such
other proportions as you may specify, to purchase the Notes which such
defaulting Underwriter or Underwriters agreed but failed or refused to purchase
on such date; provided that in no event shall the principal amount of Notes that
any Underwriter has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one-ninth of such
principal amount of Notes without the written consent of such Underwriter. If,
on the Closing Date, any Underwriter or Underwriters shall fail or refuse to
purchase Notes which it or they have agreed to purchase hereunder on such date
and the aggregate principal amount of Notes with respect to which such default
occurs is more than one-tenth of the aggregate principal amount of Notes to be
purchased on such date, and arrangements satisfactory to you and the Company for
the purchase of such Notes are not made within 36 hours after such default, this
Agreement shall terminate without liability on the part of any non-defaulting
Underwriter or the Company. In any such case either you or the Company shall
have the right to postpone the Closing Date, but in no event for longer than
seven days, in order that the required changes, if any, in the Registration
Statement, in the Time of Sale Prospectus, in the Prospectus or in any other
documents or arrangements may be effected. Any action taken under this paragraph
shall not relieve any defaulting Underwriter from liability in respect of any
default of such Underwriter under this Agreement.

If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement the Company will reimburse the Underwriters or such Underwriters as
have so terminated this Agreement with respect to themselves, severally, for all
out-of-pocket expenses (including the fees and disbursements of their counsel)
reasonably incurred by such Underwriters in connection with this Agreement or
the offering contemplated hereunder.

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Notes,
represents the entire agreement between the Company and the Underwriters with
respect to the preparation of any preliminary prospectus, the Time of Sale
Prospectus, the Prospectus, the conduct of the offering, and the purchase and
sale of the Notes.

(b) The Company acknowledges that in connection with the offering of the Notes:
(i) the Underwriters have acted at arms length, are not agents of, and

 

21



--------------------------------------------------------------------------------

owe no fiduciary duties to, the Company or any other person, (ii) the
Underwriters owe the Company only those duties and obligations set forth in this
Agreement and prior written agreements (to the extent not superseded by this
Agreement), if any, and (iii) the Underwriters may have interests that differ
from those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Underwriters arising from an
alleged breach of fiduciary duty in connection with the offering of the Notes.

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

15. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Underwriters shall be delivered, mailed or sent to
you at the address set forth in Schedule I hereto; and if to the Company shall
be delivered, mailed or sent to the address set forth in Schedule I hereto.

 

22



--------------------------------------------------------------------------------

Very truly yours, CROWN CASTLE INTERNATIONAL CORP. By:  

/s/ Jay A. Brown

Name:   Jay A. Brown Title:   Senior Vice President, Chief Financial Officer and
Treasurer



--------------------------------------------------------------------------------

Accepted as of the date hereof MORGAN STANLEY & CO. INCORPORATED BANC OF AMERICA
SECURITIES LLC Acting severally on behalf of themselves and the several
Underwriters named in Schedule II hereto By:  

MORGAN STANLEY & CO. INCORPORATED

By:  

/s/ John Tyree

Name:   John Tyree Title:   Managing Director